Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II claims 5-6 in the reply filed on 15 December 2021 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 5-6 is contained herein below.
Groups I, III and IV, claims 1-4, 7-8 and 9-10 respectively, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
 
Priority
The priority of claims 5-6 is 04/24/2020.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites steps 1-4. However, steps (1) and (2) are too long and recite several sub-steps. Applicant is required to recite each of the steps recited in steps (1) and (2) further in sub-steps as (i), (ii), (iii), etc. for clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites ‘wherein when the temperature of the material in the melting tank and reaches 85oC’. The ‘and’ should be deleted. The claim next recites keeping the temperature stable. Does applicant intend the temperature to be maintained in the range of 85oC-109oC? The claim recites vacuum degree. Does applicant intend the pressure inside the tank? The recitation vacuum degree should be replaced by the term pressure. Moreover, the claim recites ‘after vacuum is completed’ and then further recites ‘ensuring vacuum degree in the tank is 0.02MPa to 0.09MPa’. The recitation ‘after vacuum is completed’ indicates that the vacuum is released and the pressure is returned to atmospheric pressure. It is not clear what applicant intends by ensuring that the vacuum degree in the tank is in the recited range. The recitation ‘checking a gel mass temperature’ should be changed to ‘checking the gel mass temperature’. It is not clear what applicant intends by ‘checking a gel mass temperature at 70oC-90oC and moisture content at 44%-55%’. Does applicant intend checking if the two parameters are in the recited range at this stage? Rewording is needed for clarity. At the end of the recitation in step (1), the claim recites preparing a hydroxypropyl starch by the method according to claim 1. At the beginning of step (1) it is recited that hydroxypropyl starch is one of the components that is added to the melting tank. It is not clear what applicant intends by reciting preparing hydroxypropyl starch at the end of step (1), which includes all the steps of claim 1. It is not clear how this step is relevant or even needed in the claimed process since hydroxypropyl starch is added at the beginning.
oC and further recites until temperature of the spreader box and the gel mass delivery pipe reach 70-90oC. It is unclear as to what is intended. The temperature range for the gel mass pipe is lower than that for the spreader box. Is this a typographical error or is it the intended range? After this the claim recites opening a gel mass flow control valve for spreading the gel mass. This is followed by a comma and the recitation ‘setting a speed of 0.5rpm to 5rpm’. Does applicant intend the spreading of the gel mass by opening the flow valve after setting the speed of 0.5rpm-5rpm? The notation rpm is seen at para 0019 (page 4, specification) but nor expansion is given. The notation ‘rpm’ appears to mean rotations or revolutions per minute. Is the valve rotating at the said speed range? The claim then recites adjusting the ribbons thickness. It is not clear how the gel mass comes out of the valve as a ribbon if it is rotating? The claim further recites controlling indoor temperature. It is not clear what this means. The claim recites ‘after lowering a wedge, injecting contents’. Does applicant intend injecting into a molding machine to form the capsule? The claim recites ‘whereing passing’ in the fourth line from the bottom in step 2. This should be corrected. The claim recites passing encapsulated soft capsules in to tumblers for a forming stage. It is not clear what this means since from the steps recited so far it appears that the soft capsules have already been formed. Also, the recitation ‘passing encapsulated soft capsules’ indicates that it is filled with a medication (powder). However, the method is for making a HPS matrix soft capsule, which indicates that it is the empty capsule shell without any filling in it. 
Claim 5, step (3), line 3, recites ‘moisture content of ribbon’. At this stage of the process it appears that the capsule shell has been formed. It is not clear what applicant intends by reciting moisture content of ribbon. It is not clear what is meant by special shaped capsule in step (4).
Claim 5 as a whole is very confusing the way it is worded at certain places as set forth above. Recitations in steps (1) and (2) are too long. The term, ‘wherein’ also appears several times. Applicant is requested to review the recitation in claim 5 thoroughly and rewrite it by reciting individual steps/sub-steps clearly as to what is performed in that particular step.

Conclusion
1. Claim 5 (Group II) is rejected.
2. Claim 6 (Group II) is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3. Groups I, III and IV, claims 1-4, 7-8 and 9-10 respectively, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623